Citation Nr: 1444471	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the Veteran's income was excessive for the receipt of nonservice-connected pension benefits prior to March 28, 2013.

2.  Entitlement to special monthly pension based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to October 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  In that decision, the Veteran's entitlement to nonservice-connected pension was terminated effective from January 1, 2009.  

The Veteran testified at a videoconference hearing before the undersigned Veterans law Judge in July 2014.  A transcript of the proceeding is associated with the record.

The Virtual VA paperless claims processing system contains several pertinent documents which, apart from the hearing transcript, were considered by the Agency of Original Jurisdiction (AOJ) in a July 2011 Supplemental Statement of the Case (SSOC).  The Veterans Benefits Management System (VBMS) does not contain any records pertinent to the issue decided herein.

The issue of entitlement to special monthly pension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's countable income exceeded the maximum annual pension rate prior to March 28, 2013.

CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension have not been met for prior to March 28, 2013. 38 U.S.C.A. §§ 101, 103, 1503, 1541, 5312 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In the decision below, the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004).  As there is no dispute as to the underlying facts of this case, and as the Board has denied the claim as a matter of law, the notice and duty to assist provisions are inapplicable. See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).



Law and Analysis

Pension is a benefit payable by VA to veterans of a period of war who meets the service requirements prescribed in 38 U.S.C.A. § 1521(j) because of a disability, or to survivors of such veterans. 38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  Basic entitlement exists if (i) the veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23. See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. § 3.3(a).

Under applicable criteria, payments of death pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income. 38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded. 38 C.F.R.     §§ 3.271, 3.272. 

Unreimbursed medical expenses, which were paid within the twelve month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds 5 percent of the maximum annual rate payable. 38 C.F.R. § 3.262.  Exclusions from countable income for the purpose of determining entitlement to pension also include amounts paid for a veteran's just debts, expenses of last illness and burial, to the extent such burial expenses were not reimbursed by VA. 38 C.F.R. § 3.272.  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

The rates of nonservice-connected pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1) and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21.
As previously noted, the Veteran's entitlement to nonservice-connected pension was terminated effective from January 1, 2009, due to income exceeding the maximum annual pension rate.  The termination resulted in an overpayment of $1,936.  However, the Committee on Waivers and Compromises later granted a waiver of that overpayment.  Subsequently, in July 2013, the Veteran was granted nonservice-connected pension effective from March 28, 2013.  Thus, the issue on appeal is whether the Veteran was eligible for nonservice-connected pension benefits prior to March 28, 2013.

For the time period during which the Veteran filed his original pension claim, effective December 1, 2008, the maximum annual pension rate for a veteran with one dependent was $15,493. The MAPR remained constant at this level for the next three years.  Effective December 1, 2011, the MAPR for a veteran with one dependent was $16,051. Effective December 1, 2012, the MAPR for a veteran with one dependent was $16,324.

In the Veteran's May 2009 formal application for pension, he listed monthly income of $1,310 in SSA benefits, $110 in retirement benefits, and no income from wages, salary or other sources.  He also listed approximately $1,600 in monthly medical expenses.  On a supplemental form, he listed additional monthly medical expenses of approximately $480 on average. 

A February 2010 Improved Pension Eligibility Verification Report listed the Veteran's monthly income as $1,466.40 from SSA and $1,545.36 under the category of "OTHER."  It was noted that his income had changed because his "hours decreased."  Medical expenses were listed as $8,172.90 for all of 2009 and as $8,659.50 for 2010.

Given the foregoing, in April 2010, the Pension Management Center proposed termination of the Veteran's nonservice-connected pension, unless he provided any contrary information.

In June 2010, the Veteran provided updated estimated annual medical expenses for the calendar year 2009 of $7,344.  In November 2010, the estimate was updated to $9,176 for May 2009 through May 2010.

A January 2011 Improved Pension Eligibility Verification Report from the Veteran identified monthly income of $1,466.40, retirement income from FedEx of $481.00, retirement income from Hertz of $980.00, and gross wages from all employment from May 2009 to May 2010 of $14,300.  His total medical expenses from May 2009 to May 2010 were $8,569.

A February 2011 Financial Status Report from the Veteran lists monthly income of $2,417.00 in net take home pay from part-time employment and $1,466.37 from SSA. 

A July 2011 Improved Pension Eligibility Verification Report from the Veteran shows monthly income of $1,466.40 from SSA, retirement income from FedEx of $481.36, and gross wages of $12,000 for calendar year 2011.  Reimbursable medical expenses were listed as $9,786 medical expenses for calendar year 2010 and $9,437 for May 2009 through May 2010.

During his July 2014 hearing, the Veteran agreed that his wages from Hertz ranged $12,000 to $14,000 from 2010 to 2013 and that he received SSA income of approximately $17,500 and income from FedEx around $5,776.  He also acknowledged that the medical expense ranged between $9,000 and 10,000. See July 2014 hearing transcript, pages 15-17.

Upon review of the foregoing, the Board finds that the Veteran's income exceeded the maximum annual pension rate prior to March 28, 2013.  The Board observes that his estimated income and medical expenses varied over time in his reports (SSA benefits amount remained unchanged); however, the income threshold to receive pension was always clearly exceeded.  Even when considering the years with his lowest income and factoring in the reduction for medical expenses, the Veteran's income exceeded the applicable MAPR.  SSA benefits already amounted to $17,592 annually.  Income from wages was $12,000 annually in 2011 (as high as nearly $19,000 at one point in 2010).  Annual countable income was therefore $29,000, at minimum, even before factoring in retirement.  Moreover, his medical expenses never exceed $10,000.  Thus, the MAPR was consistently exceeded every year until 2013.  Accordingly, the Board concludes that the Veteran is not entitled to nonservice-connected pension benefits prior to March 28, 2013.  


ORDER

The claim for nonservice-connected pension benefits prior to March 28, 2013, is denied.


REMAND

In a December 2013 rating decision, the RO denied a claim for special monthly pension based on the need for regular aid and attendance or by reason of being housebound.  In August 2014, the Veteran filed a notice of disagreement with that decision.  However, to date, the RO has not issued a statement of the case.  Therefore, the issue must be remanded. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case (SOC) addressing the issues of entitlement to special monthly pension based on the need for aid and attendance and by reason of being housebound.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


